Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it consists of a single run-on sentence without regard to proper form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US Pub.2011/0304862) in view of Momma et al. (US Pub.2015/0078767).
Regarding claim 1, Itoh et al. (US Pub.2011/0304862) teach a glossiness inspection device (fig.1) comprising: an illumination device that emits irradiation light (fig.1, #11&#12); a light receiving device that receives reflected light of the irradiation light (fig.1, #13) reflected by a glossiness detection target (fig.1, #15; fig.5B, #15A& #15B) and outputs a light reception detection signal according to an amount of the received light (fig.6, #S102, #S105, #S106); a correction plate (fig.1&5B, #15) that includes at least a first gloss region having a first glossiness (fig.5B, #15A; para.0059) and a second gloss region having a second glossiness lower than the first glossiness (fig.5B, #15B; para.0059); a dimmer that adjusts an amount of the irradiation light (para.0066&0067: must be present to adjust illuminance within the dynamic range); an irradiation position controller that selectively irradiates the first gloss region and the second gloss region with the irradiation light (not disclosed, but must be present to operate #20, fig.5B; para.0063); and a hardware processor that adjusts at least one of the amount of the irradiation light, an offset of the detection signal adjuster, a characteristic straight line for calculating a glossiness, or a calculated glossiness based on a level of a detection signal output from the detection signal adjuster when the gain of the detection signal adjuster is changed (para.0057).
Regarding claim 5, Itoh et al. (US Pub.2011/0304862) teach an image forming apparatus (fig.26) comprising: an image former that forms a toner image on a sheet (fig.26, #86); a fixer that fixes the toner image (fig.26, #87); and the glossiness inspection device according to claim 1 (fig.26, #10; see rejection of claim 1), which inspects a glossiness of the fixed toner image (para.0106).
However, Itoh et al. (US Pub.2011/0304862) is silent as to a detection signal adjuster.
Regarding claim 1, Momma et al. (US Pub.2015/0078767) teach a photosensor for detecting a surface characteristic of a belt in an image forming apparatus (fig.1C, #200/#300; fig.3B, #200 detecting #61) and has a detection signal adjuster that adjusts a gain for amplifying the light reception detection signal (para.0092).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the light-based inspection device of Itoh et al. (US Pub.2011/0304862) by using an output signal amplification as in Momma et al. (US Pub.2015/0078767) because it is presented as a standard part of the process to make a received light signal into a usable detection signal.
Regarding claim 4, the limitations of the method are met by the apparatus of Itoh et al. (US Pub.2011/0304862) in view of Momma et al. (US Pub.2015/0078767) as applied to claim 1 and therefore stand rejected on the same grounds.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “measures,… a minimum irradiation light amount at which a detection signal can be output from the detection signal adjuster when the second gloss region is irradiated … (ii) detects, as an offset, a difference between the second glossiness, which is known, and a glossiness calculated based on a level of a detection signal output … when the second gloss region is irradiated with the reference light amount of the irradiation light with the gain of the detection signal adjuster switched from the first value to a second value larger than the first value, and (iii) adjusts, based on the detected offset” in combination with the remaining claim elements as set forth in claims 2-3.
 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
4/5/2022